Name: Commission Regulation (EC) No 1729/97 of 4 September 1997 on the adjustment, following a change in prices or the storage levy in the sugar sector, of certain export refunds fixed in advance
 Type: Regulation
 Subject Matter: trade policy;  accounting;  tariff policy;  trade;  European Union law;  beverages and sugar;  prices;  foodstuff
 Date Published: nan

 Avis juridique important|31997R1729Commission Regulation (EC) No 1729/97 of 4 September 1997 on the adjustment, following a change in prices or the storage levy in the sugar sector, of certain export refunds fixed in advance Official Journal L 243 , 05/09/1997 P. 0001 - 0004COMMISSION REGULATION (EC) No 1729/97 of 4 September 1997 on the adjustment, following a change in prices or the storage levy in the sugar sector, of certain export refunds fixed in advanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EC) No 1599/96 (2), and in particular Article 17 (5) and (15) thereof,Whereas Article 7 of Commission Regulation (EC) No 2135/95 of 7 September 1995 laying down detailed rules of application for the grant of export refunds in the sugar sector (3) lays down that if, where the refund is fixed periodically, during the period between the day on which the application for an export licence is lodged and the day of export, there is a change in the prices of sugar fixed pursuant to Regulation (EEC) No 1785/81, provision may be made for the refund to be adjusted; whereas such an adjustment is only permitted where there is a change in the prices fixed in ecus;Whereas, in determining export refunds, account is taken of the storage levy to be paid on disposal of the sugar because it forms part of the ex-factory price of the sugar irrespective of its destination; whereas, therefore, the adjustment of export refunds fixed by invitation to tender is provided for not only following changes in prices fixed in ecus but also following changes in the storage levy between the day an application for an export licence is lodged and the day of export; whereas in order to ensure equal treatment and optimum management of the sugar markets, this latter possibility of adjustment should be extended to the refunds which are fixed periodically for the export of white sugar, raw sugar, sugar syrup and isoglucose exported in the form of the products listed in Annex I to Regulation (EEC) No 1785/81 where they are fixed before the change in the intervention price in question and/or the change in the storage levy and customs formalities are completed on the date of the change or later;whereas the third subparagraph of Article 5 (2) of Commission Regulation (EC) No 1222/94 (4) lays down that the rate of refunds fixed in advance should be adjusted in accordance with the same rules as apply for the advance fixing of refunds for basic products exported in the natural state; whereas that adjustment is therefore made on the basis of the difference between the intervention price for the sugar concerned on the day an application for an export licence is lodged and that valid for the same sugar on the day of export, the two prices being increased by the storage levy applicable at the same time as the prices concerned;Whereas, given the increase in trade in certain products referred to in Article 1 (1) (d) of Regulation (EEC) No 1785/81 and white and raw candy sugar, the possibility of adjusting refunds should be extended to those products under the same conditions and, in order to ensure equal treatment, to isoglucose and inulin syrup exported in the natural state;Whereas, in the interests of efficient management of these arrangements, a number of administrative and technical rules should be laid down enabling the uniform application of the adjustment of the refund for the basic product concerned;Whereas Commission Regulation (EEC) No 747/89 of 22 March 1989 on the adjustment, following a change in prices in the sugar sector, of certain export refunds fixed in advance (5) should be repealed and this Regulation applied for the first time to exports of sugar form the new harvest for which licences are applied for from 1 October 1997;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding Article 7 of Regulation (EC) No 2135/95, if, between the date on which an application is lodged for an export licence with advance fixing of the refund and the date on which the product is exported, there is a change in the intervention prices fixed in ecus under Regulation (EEC) No 1785/81 and/or a change in the storage levy fixed in ecus under that Regulation, the export refunds in question, fixed periodically, shall be adjusted in accordance with the conditions set out below.2. Paragraph 1 shall apply:(a) to products listed in Annex I hereto exported in the natural state; and(b) to products listed in Annex II hereto exported in the form of the products listed in Annex I to Regulation (EEC) No 1785/81;from the date of application of the new intervention price and/or of the new amount of the storage levy.3. For the purposes of the adjustment referred to in paragraph 1, the competent authority of the Member State of issue shall, when issuing the export licence, mark the document as follows:'To be adjusted in accordance with Commission Regulation (EC) No 1729/97 (OJ L 243, 5. 9. 1997) in the case of goods exported from the date on which the new intervention price in question and/or the new storage levy takes effect.`The adjustment shall be made when the export refund in question is paid.Article 2 For white sugar falling within CN code 1701 99 10 listed in Annexes I and II, the adjustment referred to in Article 1 shall be obtained by increasing or reducing, as the case may be, the export refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for white sugar in the non-deficit areas plus the storage levy applicable on the day the application for the export licence was lodged and the intervention price for white sugar plus the storage levy applicable on the day of export.Article 3 For products listed in Annexes I and II, with the exception of inulin syrup, falling within CN codes:(a) 1701 91 00, ex 1701 99 90, 1702 60 90, 1702 90 60, 1702 90 71, ex 1702 90 99 and 2106 90 59, the adjustment determined in accordance with Article 2 shall apply for every 1 % of sucrose contained in the product in question; the amount shall be equal to one-hundredth of the difference established in accordance with the said Article;(b) 1702 40 10, 1702 60 10, 1702 90 30 and 2106 90 30, the adjustment determined in accordance with Article 2 shall apply per 100 kilograms of dry matter contained in the product in question.Article 4 1. For standard-quality raw sugar falling within CN codes 1701 11 90 and 1701 12 90 listed in Annexes I and II, the adjustment referred to in Article 1 shall be obtained by increasing or reducing, as the case may be, the export refund by the difference, expressed in ecus per 100 kilograms of sugar, between the intervention price for raw sugar plus the storage levy, expressed as raw sugar, which are applicable on the day the application for the export licence was lodged and the intervention price for raw sugar plus the storage levy, expressed as raw sugar, which are applicable on the day of export.2. Where the yield of the raw sugar differs from that of the standard quality referred to in Council Regulation (EEC) No 431/68 (6), the refund payable adjusted in accordance with paragraph 1 shall be further adjusted in accordance with Article 5 (1) of Commission Regulation (EC) No 1423/95 (7).Article 5 For inulin syrup referred to in Annex I falling within CN code ex 1702 60 90, the adjustment per 100 kilograms of dry matter shall be equal to that calculated in accordance with Article 2 multiplied by 1,9.Article 6 Regulation (EEC) No 747/89 is hereby repealed.Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 September 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 177, 1. 7. 1981, p. 4.(2) OJ L 206, 16. 8. 1996, p. 43.(3) OJ L 214, 8. 9. 1995, p. 16.(4) OJ L 136, 31. 5. 1994, p. 5.(5) OJ L 80, 20. 3. 1989, p. 48.(6) OJ L 89, 10. 4. 1968, p. 3.(7) OJ L 141, 24. 6. 1995, p. 16.ANNEX I >TABLE>ANNEX II >TABLE>